Citation Nr: 1710427	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  15-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2. Entitlement to service connection for pulmonary fibrosis.

3. Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issue of entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran is not shown to have a current diagnosis of diabetes mellitus, type II.

2. Pulmonary fibrosis was not first manifested during active duty service, and is not otherwise shown to be related to military service or a service-connected disability.






CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection of pulmonary fibrosis are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated August 2013, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 38 C.F.R. § 3.159 (c)(2). 

A VA examination was conducted with regard to diabetes mellitus, type II, in October 2013; the examiner made all necessary findings and supported such findings with medical facts and rationale that considered the full extent of the competent and credible evidence of record. 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). As will be discussed further below, the examinations are adequate for adjudication purposes.

Pertaining to the issue of entitlement to service connection for pulmonary fibrosis, no examination has been procured. No in-service injury or disease is alleged, and there is no basis upon which a nexus is alleged. Therefore, the record does not support even the possibility of a relationship to service, and a VA medical examination is not warranted. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).



II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Without evidence of a diagnosis of a current disability, there can be no claim for service connection. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii). The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted. See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996. 

Type II diabetes mellitus has been deemed associated with herbicide exposure, under VA law. 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). It shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1110; 38 C.F.R. § 3.307 (d) are also satisfied. The Board notes that pulmonary fibrosis has not been deemed associated with herbicide exposure, and therefore, the presumption does not apply.

Moreover, pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As the Veteran's claim for service connection includes diabetes mellitus, type II, the Board will consider whether 38 C.F.R. § 3.303 (b) is for application. However, 38 C.F.R. § 3.303 (b) does not apply to the Veteran's claim for service connection for pulmonary fibrosis. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d).

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence. See 38 U.S.C.A. § 7104 (a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a competent source. Lay evidence may be competent and sufficient to establish a claim for service connection. Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Moreover, a layperson is competent to report the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge). 

The Board must then determine whether the evidence is credible or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency. Caluza v. Brown, 7 Vet. App. 498 (1995). After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value. The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).


A. Diabetes Mellitus, Type II

The Veteran's DD-214 and military personnel records indicate that the Veteran served in Vietnam during the Vietnam era. However, as will be discussed further below, the preponderance is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, as there is no diagnosis of diabetes mellitus, type II.

The Veteran's service treatment records are silent for diabetes mellitus, type II.

Although private and VA treatment records note a family history of diabetes, the record does not include a diagnosis of diabetes for the Veteran. See, e.g., March 2003 private treatment record; December 2013 VA treatment record. Instead, a July 2003 VA treatment record indicates no history of diabetes, and VA treatment records dated December 2011 note "possible type 2 diabetes-pt will modify diet" (emphasis added). Moreover, a January 2013 treatment record indicates that the Veteran does not have diabetes, and a December 2015 VA treatment record notes prediabetes. Thus, the Board notes that VA treatment records indicated prediabetes and possible diabetes, no diagnosis for diabetes mellitus, type II, is of record.

The Veteran was afforded a VA examination in October 2013. The examination report indicates a review of the Veteran's claims file and an in-person examination. However, the examiner did not find that the Veteran met the criteria for diagnosis of diabetes. In support of the examiner's conclusion, the examiner noted the Veteran's most recent diagnostic testing in June 2013 and March 2012. The examiner explained that although the Veteran had "one glucose level which was elevated at 131 on December 2011[,] [a]ll other screening tests have been negative for Diabetes." The March 2012 diagnostic test measured the Veteran's hemoglobin A1C blood level at 5.9 percent, and the June 2013 diagnostic test measured the Veteran's fasting plasma glucose at 122. 

The Board notes that the Veteran asserts that the VA examination was inadequate. See November 2013 Notice of Disagreement. However, the Veteran does not explain his contentions, and the Board finds that that the VA examination is adequate. The October 2013 VA examiner offered reasonable medical bases for his conclusion that the Veteran did not have diabetes mellitus, type II, and noted a review of the Veteran's entire claims file, to include the Veteran's treatment records. Absent credible evidence to the contrary, the Board finds that the examination is adequate. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

While the Veteran has applied for service connection for diabetes mellitus, the Veteran is not competent to diagnose himself with diabetes mellitus, type II, as such diagnoses requires diagnostic testing and medical expertise. Additionally, the Veteran has not offered any further evidence or lay statements that indicate that he indeed has a diagnosis of diabetes mellitus, type II, and there are thus no such statements to which the Board must assign probative value and weigh against the medical conclusions of the VA examiner. In the absence of proof of a present disability there can be no valid claim. Brammer, 3 Vet. App. 223, 225.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as 
secondary to herbicide exposure, as there is no diagnosis of diabetes mellitus, type II; the claim must be denied.

B. Pulmonary Fibrosis

The Veteran asserts that his pulmonary fibrosis is the result of his service. However, based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for pulmonary fibrosis, and the appeal must be denied. The evidence shows that there is a current disability, based upon the Veteran's diagnoses of pulmonary fibrosis, as indicated in VA treatment records from August 2012 to December 2015. Therefore, the issue turns upon whether there was an in-service incurrence of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability. See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, there are no complaints or notations of pulmonary conditions in service. Moreover, the first evidence of the pulmonary condition is noted in the Veteran's August 2012 VA treatment records, more than 40 years after discharge from service. The Veteran's service treatment records include an October 1963 pre-induction examination, which notes a reported history of whooping cough. However, the clinical evaluation at entrance is normal and the clinical evaluation at separation is also normal. See January 1966 separation examination (noting heart and lungs within normal limits). Moreover, the Veteran has not specified and the record does not reflect an in-service incurrence or aggravation of a disease or injury. Given that there is no evidence or asserted in-service event or injury, the issue of nexus in the context of direct service connection does not become material. See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.  the weight of the evidence does not demonstrate that a pulmonary condition was incurred in service. There is not probative or competent evidence related the current disability to service.  The claimed disability is not shown to be etiologically due to service.  While the Veteran has asserted that the pulmonary disability is related to service, the evidence does not show that he is qualified to provide a nexus opinion as that requires medical expertise.

Additionally, although the Veteran's DD-214 and military personnel records note service in Vietnam during the Vietnam era, pulmonary fibrosis has not been deemed to be associated with herbicide exposure, under VA law. 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). Furthermore, the Veteran does not assert that such disability is related to Agent Orange exposure, as he has indicated on his VA Form 21-526 application for benefits. 

Thus, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for pulmonary fibrosis, is denied.


REMAND

The Veteran asserts that he has a current diagnosis of ischemic heart disease, and that such disability is the result of his service, to include as secondary to herbicide exposure. The Veteran's DD-214 and military personnel records indicate that the Veteran served in Vietnam during the Vietnam era. As in this case, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. Ischemic heart disease has been deemed associated with herbicide exposure, under VA law. 38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). Therefore, it shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1110; 38 C.F.R. § 3.307 (d) are also satisfied.

Here, the Veteran was afforded a VA examination in October 2013. The examination report indicates a review of the Veteran's claims file and an in-person examination. The examiner did not find a current diagnosis of ischemic heart disease. In support of the examiner's conclusion, the examiner explained that the Veteran reported having cardiac catherization in 2003 with 40 percent blockage in July 2003, but the examiner did not find such documentation and noted that the Veteran did not recall particular information from this cardiac catherization. 

Yet, upon review of the Veteran's electronic claims file, the Board notes that records from a private physician dated March 2003 indicate a cardiac catherization. Performed by cardiologist, A. S. L., M.D., in March 2003, were the following procedures: "left heart catheterization, left ventricular and selective coronary angiography, and left femoral technique." The private medical record goes on to note an indication of "abnormal stress test showing anterior ischemia," and a conclusion of "mild artherosclerotic coronary artery disease as described." 

Therefore, the Board does not find that the examination of record includes an accurate and complete picture of the Veteran's medical history, and remands this matter for an additional VA examination. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate). The examiner is asked to determine the Veteran's current diagnosis, to review the Veteran's entire claims file, to include the March 2003 private treatment records from Dr. A. S. L, and to support the findings with an adequate rationale. The examiner is also requested to attempt to reconcile the medical evidence of record with any adverse findings, if necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA and private treatment records pertaining to the Veteran's ischemic heart disease. Should they exist, associate the records with the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for the appropriate VA heart examination by a physician. The physician is to be provided access to the VBMS file, the Virtual VA file, and a copy of this Remand. The physician must specify in the report that these records have been reviewed. 

The physician is requested to identify all cardiac disorders and to specifically state whether or not the Veteran has ischemic heart disease. For VA purposes, the term " ischemic heart disease " includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 

If the physician determines the Veteran does not have ischemic heart disease, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cardiac disorder is related to active service or events therein, to include presumed Agent Orange exposure. The physician is advised that service connection can be established on a direct basis as related to Agent Orange and is not precluded solely because a disease is not specifically listed as a presumptive condition associated with herbicide exposure.

The examiner is also requested to attempt to reconcile the medical evidence of record with any adverse findings, if necessary. See March 2003 private treatment records from Dr. A. S. L. (noting cardiac catherization and mild artherosclerotic coronary artery disease).

A complete rationale must be provided for all opinions expressed. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand. The RO must ensure that the physician documented her/his consideration of the records in Virtual VA. If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. Upon completion of the requested development, readjudicate the appeal issue. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and be given an appropriate opportunity to respond.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


